Exhibit 10.2

 

Assignment and Second Amendment of Employment Agreement

 

This Assignment and Second Amendment of Employment Agreement dated June 3, 2010
(“Assignment and Amendment”) is by and among Daniel W. Parke (the “Executive”),
Parke Industries Incorporated (formerly known as “Parke Acquisition, LLC”), a
California corporation (“Parke Industries”), and Lime Energy Co. (formerly known
as Electric City Corp.), a Delaware corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, Parke Industries and Executive are parties to that certain Employment
Agreement dated June 30, 2006 (the “Employment Agreement”).  All capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Employment Agreement; and

 

WHEREAS, Parke Industries and Executive both desire that the Employment
Agreement be assigned to the Company, thereby making Executive a direct employee
of the Company, and the Company agrees to this assignment; and

 

WHEREAS, the Employment Period terminates on December 31, 2010, and the parties
now find it desirable to extend the term of the Employment Agreement;

 

NOW, THEREFORE, in consideration of the premises set forth above, the parties
hereto hereby agree to the following assignment and amendment of the Employment
Agreement:

 

1.               Assignment.  Notwithstanding any provision in the Employment
Agreement to the contrary, for value received, the receipt and sufficiency of
which are hereby acknowledged, upon the execution of this Assignment and
Amendment by the parties hereto, Parke Industries does hereby assign, transfer
and convey all of its right, title and interest, and all of its obligations, in
the Employment Agreement to the Company, and the Company does hereby assume all
right, title, interest and obligations of Parke Industries in the Employment
Agreement and agrees to be bound thereby.  Executive acknowledges and consents
to the foregoing assignment and assumption and agrees to be bound thereby.  
Each of the parties hereto agrees to cooperate at all times from and after the
date hereof with respect to all of the matters described herein, and to execute
such further assignments, releases, assumptions, amendments of the Employment
Agreement, notifications and other documents as may be reasonably requested for
the purpose of giving effect to, or evidencing or giving notice of, the
transactions contemplated by this Assignment and Amendment.

 

2.               Amendment.

 

a.               The Employment Agreement is hereby amended to reflect the
foregoing assignment and assumption, and all references in the Employment

 

--------------------------------------------------------------------------------


 

Agreement to Parke Industries are hereby amended to refer to the Company.

 

b.              Section 2 of the Employment Agreement is revised and replaced
with the following:

 

2.             Term.      The Executive’s employment pursuant to this Agreement
shall commence on the date hereof and terminate on December 31, 2012 (the
“Initial Employment Period”), unless earlier terminated pursuant to the
termination provisions of this Agreement.  Notwithstanding the foregoing
sentence, the Executive’s employment shall automatically renew for successive
two-year periods (each, a “Renewal Period;” the Initial Employment Period and
any Renewal Periods are collectively referred to herein as the “Employment
Period”) at the end of the Initial Employment Period, and at the end of each
Renewal Period, unless notice of non-renewal is given by the Company on or
before July 1st of the year in which the Initial Employment Period, or any
Renewal Period, as applicable, would end, or unless this Agreement is terminated
pursuant to the termination provisions of this Agreement.  In the event the
Company provides the Executive with a timely notice of non-renewal, the
Executive shall continue his employment according to the terms of this
Agreement, until the end of the Initial Employment Period, or the Renewal
Period, as applicable, unless the parties hereto agree on a different date. 
Non-renewal of this Agreement by the Company shall be considered a termination
in accordance with Section 8(f) of the Agreement, and termination shall take
effect on the applicable date the employment ends, in accordance with the
immediately preceding sentence.  The parties acknowledge and agree that certain
provisions of this Agreement shall continue in effect following the termination
of the Employment Period, as set forth herein.  The non-renewal of Executive’s
employment with the Company shall be at the will of the Company and there shall
be no obligation on the part of the Company or the Executive to continue such
employment.

 

3.               All other provisions of the Employment Agreement shall remain
in full force and effect.

 

4.               This Assignment and Amendment shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.

 

5.               The parties hereto acknowledge that the Compensation Committee
of the Company may review the Executive’s salary at the end of each calendar
year and make any recommendations for adjustment.

 

6.               This Assignment and Amendment may be executed in any number of
counterparts, by original signature or facsimile, each of which so executed
shall be deemed to be an original, and such counterparts will together
constitute but one document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and Second
Amendment of Employment Agreement as of the date first written above.

 

 

PARKE INDUSTRIES INCORPORATED

 

 

By:

/s/ David Asplund

 

Name:

David Asplund

 

Title:

Director

 

 

 

 

 

 

 

LIME ENERGY CO.

 

 

 

 

 

By:

/s/ David Asplund

 

Name:

David Asplund

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Daniel Parke

 

Daniel W. Parke

 

 

--------------------------------------------------------------------------------